DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because claims 22-23 are missing. Appropriate correction is required.
Claims 36-40 recite a capitalized “Claim 35” and should be lower case --claim 35--.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
- Claim 27, “wherein the auxiliary flutes discontinuously extend from a proximal end of the surgical bur to a distal end of the surgical bur” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
- Claim 39, the entire claim regarding the radial transition region extending radially from the axis of rotation is not clearly understood based on what is described in the specification along with what is shown in the figures. If there is a particular figure that shows this feature, it is recommended to point it out in the Applicant’s response. This feature must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
- Claim 40, the feature of the auxiliary cutting flute including a first and second flute is unclear and not shown in the drawings. This feature must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above in the drawing objection section, the claim limitations of these claims are unclear. The Examiner is unable to find a figure that shows the structure being described in the claim. While the limitations are described in the written specification, it is not definite what this language is exactly trying to describe. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 24-26, and 28-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruneau et al. (US 6579298; “Bruneau”).
Claim 21, Bruneau discloses a surgical bur (Fig. 2A) capable of being used for cutting bone (Fig. 2A; plaque in the artery can be a similar consistency at least as a soft spongy bone tissue), comprising: a plurality of primary cutting flutes (88) comprising (i) first clearance surfaces (leading surface in the flute) and (ii) first rake surfaces (trailing surface of the flute) having first bone cutting edges (upper edge of the trailing surface that will scrape and cut); a plurality of auxiliary cutting flutes (90) comprising (i) second clearance surfaces (leading surface of the auxiliary flute) and (ii) second rake surfaces (trailing surface of the flute) having second bone cutting edges (trailing edge of 90 that will cut and scrape the tissue in use); and wherein at least one of the auxiliary cutting flutes has a selected clock angle relative to one of the primary cutting flutes of at least 35° (Fig. 2A; this embodiment seems to show there being either two primary and two auxiliary flutes or maybe three of each, either way, with 4 total flutes the spacing is 90° between each one, with 6 total flutes the spacing is 60° between each one).
Claim 24, Bruneau discloses the surgical bur of claim 21, wherein each of the auxiliary cutting flutes has the selected clock angle relative to one of the primary cutting flutes that is at least 50° (at the very most there are maybe three of each type of flute meaning six total, so the spacing is 60° between each one).
Claim 26, Bruneau discloses the surgical bur of claim 21, wherein auxiliary flutes transition between regions of the surgical bur (Fig. 2A; flutes 90 extend from the tip region towards a more upper region of the cutting head), such that the auxiliary flutes provide a first feature (smaller width near the tip region) in a first region and a second feature (larger width is the more proximal region) in a second region, wherein the first feature is different than the second feature (Fig. 2A).
Claim 29, Bruneau discloses the surgical bur of claim 21, wherein the clock angle indicates an angular distance the about an axis-of-rotation of the surgical bur between the primary cutting flutes and the auxiliary flutes (Fig. 2A).
Claim 30, Bruneau discloses the surgical bur of claim 29, wherein the clock angle further indicates a width of a primary relief surfaces between the primary cutting flutes and the auxiliary flutes (Fig. 2A).
Claim 31, Bruneau discloses a surgical bur (Fig. 2A) capable of being used cutting bone (Fig. 2A; plaque in the artery can be a similar consistency at least as a soft spongy bone tissue), comprising: a plurality of primary cutting flutes (88) comprising first rake surfaces (trailing side of the flute) having first bone cutting edges (trailing edge of the flute that does the cutting); a plurality of auxiliary cutting flutes (90) comprising second rake surfaces (trailing side of the flute) having second bone cutting edges (trailing edge that cuts); and wherein each of the auxiliary flutes has a clock angle (angle between the flutes) such that the auxiliary flute is centered between adjacent primary cutting flutes (Fig. 2A).
Claim 32, Bruneau discloses the surgical bur of claim 31, wherein the arrangement of the auxiliary flutes relative to the primary cutting flutes provides stability for cutting near a bur equator (Fig. 2A; the symmetric design will help with stability compared to an unsymmetrical design, and the equator could be the center of the head or the distal shoulder of the head, or the largest diameter portion of the head).
Claim 33, Bruneau discloses the surgical bur of claim 31, wherein each of the auxiliary cutting flutes has the selected clock angle relative to one of the primary cutting flutes of at least 35° to 70° (Fig. 2A; this embodiment seems to show there being either two primary and two auxiliary flutes or maybe three of each, either way, with 4 total flutes the spacing is 90° between each one, with 6 total flutes the spacing is 60° between each one).
Claim 34, Bruneau discloses the surgical bur of claim 31, wherein at least one of the plurality of auxiliary flutes is located between a pair of adjacent ones of the plurality of primary cutting flutes (Fig. 2A).
Claim 35, Bruneau discloses a surgical bur (Fig. 2A) capable of being used in cutting bone (Fig. 2A; plaque in the artery can be a similar consistency at least as a soft spongy bone tissue), comprising: a plurality of primary cutting flutes (88) comprising (i) first clearance surfaces (leading surface in the flute) and (ii) first rake surfaces (trailing surface in the flute) having first bone cutting edges (trailing edge that cuts the material); a plurality of auxiliary cutting flutes (90) comprising (i) second clearance surfaces (leading surface in the flutes) and (ii) second rake surfaces (trailing surface in the flutes) having second bone cutting edges (trailing edge of the flute); and wherein at least one of the auxiliary cutting flutes has a transition region (where 90 points in the auxiliary flute is a transition from being the deepest part of the flute it is also tapering wider at a particular angle and curvature) that extends non-radially from an axis of rotation of the surgical bur (Fig. 2A; the curvature and deepest part extends along the flute itself generally along the longitudinal axis of the flute).
Claim 36, Bruneau discloses the surgical bur of claim 35, wherein the transition region of the at least one auxiliary cutting flute is between the second clearance surface and the second rake surface (the transition region is being interpreted as the center point where the flute is the deepest, right in the center of the flute).
Claim 37, Bruneau discloses the surgical bur of claim 35, wherein the transition region of the at least one auxiliary cutting flute is concave-shaped (Fig. 2A).
Claim 38, Bruneau discloses the surgical bur of claim 35, wherein the second clearance surface and the second rake surface each comprise respective cutting edges (each outer edge of the flute is shown as being the same type of edge which can cut).
Claim 39, Bruneau discloses the surgical bur of claim 35, wherein at least another one of the auxiliary cutting flutes has a radial transition region (Fig. 2A; bottom trough of any of the flutes 90) that extends radially from the axis of rotation of the surgical bur (note how the flute is tapering out radially from the central axis of rotation inasmuch as any of the auxiliary flutes in the Applicant’s invention); wherein the radial transition region of the at least another one auxiliary cutting flute is between the second clearance surface and the second rake surface (Fig. 2A).
Claim 40, Bruneau discloses the surgical bur of Claim 35, wherein the at least one of the auxiliary cutting flutes includes at least a first auxiliary cutting flute (distal half of the flute) and a second auxiliary cutting flute (proximal half where the width is greater); wherein the first auxiliary cutting flute and the second auxiliary cutting flute share the transition region (Fig. 2A; since they are essentially the same flute just interpreted to be broken up into two separate halves it is the same trough being shared). 

***Alternative Rejection using Bruneau Fig. 2C
Claim 21, Bruneau discloses a surgical bur (Fig. 2C) capable of being used for cutting bone (Fig. 2C; plaque in the artery can be a similar consistency at least as a soft spongy bone tissue), comprising: a plurality of primary cutting flutes (132) comprising (i) first clearance surfaces (leading surface in the flute) and (ii) first rake surfaces (trailing surface of the flute) having first bone cutting edges (upper edge of the trailing surface that will scrape and cut); a plurality of auxiliary cutting flutes (134) comprising (i) second clearance surfaces (leading surface of the auxiliary flute) and (ii) second rake surfaces (trailing surface of the flute) having second bone cutting edges (trailing edge of 90 that will cut and scrape the tissue in use); and wherein at least one of the auxiliary cutting flutes has a selected clock angle relative to one of the primary cutting flutes of at least 35° (Fig. 2C; this embodiment seems to show there eight total flutes, meaning each flute is 45° apart).
Claim 26, Bruneau discloses the surgical bur of claim 21, wherein auxiliary flutes transition between regions of the surgical bur (Fig. 2C; flutes 134 extend from near the tip region towards a more upper region of the cutting head), such that the auxiliary flutes provide a first feature (closed distal end that is becoming shallower until it tapers to the outer surface) in a first region and a second feature (open proximal end) in a second region, wherein the first feature is different than the second feature (Fig. 2C).
Claim 28, Bruneau disclose the surgical bur of claim 21, wherein the auxiliary flutes are localized in a distal region of the surgical bur (Fig. 2C; 134).
Claim 29, Bruneau discloses the surgical bur of claim 21, wherein the clock angle indicates an angular distance the about an axis-of-rotation of the surgical bur between the primary cutting flutes and the auxiliary flutes (Fig. 2C).
Claim 30, Bruneau discloses the surgical bur of claim 29, wherein the clock angle further indicates a width of a primary relief surfaces between the primary cutting flutes and the auxiliary flutes (Fig. 2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruneau et al. (US 6579298; “Bruneau”).
Claim 25, Bruneau discloses the surgical bur of claim 21, wherein it appears that there are likely two primary flutes and two auxiliary flutes, but it is not entirely clear, so for the sake of argument we can assume that there are perhaps three of each, which would mean that the spacing is 60°
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of each flute to be two of each or more such as shown in Fig. 2C, wherein each of the auxiliary cutting flutes has the selected clock angle relative to one of the primary cutting flutes that is at least 70°, since it has been held that where the general conditions of a claim are disclosed (i.e. a plurality of primary and auxiliary cutting flutes) in the prior art, discovering the optimum or workable ranges (i.e. how many of each) involves only routine skill in the art. Furthermore, the embodiment shown in Fig. 2C shows that including more flutes is a possibility that will allow for the device to still perform the functions it is originally designed to do.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruneau et al. (US 6579298; “Bruneau”), in view of Landon (US 2012/0041564).
Claim 27, Bruneau discloses the surgical bur of claim 21.
However, Bruneau does not disclose wherein the auxiliary flutes discontinuously extend from a proximal end of the surgical bur to a distal end of the surgical bur.
Landon teaches a cutting instrument (Figs. 4-8) wherein the flutes discontinuously extend from a proximal end of the surgical bur to a distal end of the surgical bur (paragraph [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the auxiliary flutes of Bruneau to discontinuously extend from a proximal end of the surgical bur to a distal end of the surgical bur, as taught by Landon, since this is a well-known structure for creating flutes that can cut material in a desired manner (paragraph [0038]), whether or not the preference is to have one long shaving or multiple smaller shavings being trimmed away by the flutes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,955,981 in view of Bruneau et al. (US 6579298; “Bruneau”), in view of Landon (US 2012/0041564).
The patent claims have the primary and auxiliary cutting flutes as required by the current claims, but the patent claims do not mention the clock angles or the flutes being discontinuous (claim 27) . Bruneau in view of Landon disclose the missing features as noted above.

Claims 21 and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,786,266 in view of Bruneau et al. (US 6579298; “Bruneau”), in view of Landon (US 2012/0041564).
The patent claims have the primary and auxiliary cutting flutes as required by the current claims, but the patent claims do not mention the clock angles or the flutes being discontinuous (claim 27) . Bruneau in view of Landon disclose the missing features as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775